Exhibit 10.1



AMENDMENT TO PROPERTY MANAGEMENT AGREEMENT

BY AND BETWEEN

Capital Park Apartments Limited Partnership

("Owner")

AND

American Rental Management Company

("Manager")

 

Capital Park Twin Towers

Capital Park Plaza Apartments

 

 

 

AMENDMENT TO PROPERTY MANAGEMENT AGREEMENT

This Amendment amends the Property Management Agreement made and entered into as
of October 29, 2002, by and between Capital Park Apartments Limited Partnership,
a District of Columbia limited partnership ("Owner"), and American Rental
Management Company, a Delaware corporation ("Manager") ("the Management
Agreement").

This Amendment fully replaces Sections 6.2 and 7.3 of the Management Agreement
which are hereby deleted and is entered into for good and valuable consideration
this 24th day of March 2004.

6.2 Indemnification of Manager by Owner. Owner shall indemnify, protect, defend
(with legal counsel approved by manager) and hold harmless Manager, together
with its respective officers, directors, agents, employees and affiliates
(collectively "the Manager Indemnitees") from any and all claims, demands,
actions, liabilities, losses, costs, expenses, damages, penalties, interest,
finds, injuries and obligations, including reasonable attorneys' fees, court
costs and litigation expenses ("claims") incurred by any Manager Indemnitee as a
result of (a) any act of owner (or any officer, agent, employee or contractor of
owner), (b) any act or failure to act by owner (or any officer, agent, employee
or contractor of owner), (c) resulting from the performance of any obligations
under this agreement by a Manager Indemnitee. The indemnification of Manager
Indemnitees by the Owner shall include, but is not limited to any and all
lawsuits arising out of any construction or renovation which the owner
undertakes on the property, including but not limited to current renovations.
The indemnification specifically includes the claims filed by Karen Stephenson,
in the Superior Court for the District of Columbia, Civil Division, Civil Action
No. 04-410; Constance Stephenson in the Superior Court for the District of
Columbia, Civil Action No. 04-572; New Capital Park Plaza Tenants Association in
the Superior Court for the District of Columbia, Civil Division, Civil Action
No. 03-8183, and Peggy Williams, et al., in the Superior Court for the District
of Columbia, Civil Division, Civil Action No. 04-1073, along with any other
similar lawsuits which have been filed but not yet served or which in the future
may be filed. The indemnification shall not apply with respect to any claims
resulting from any act of failure to act by a Manager Indemnitee constituting
(i) gross negligence, willful misconduct, or fraud, or (ii) a breach or other
violation of this Agreement, the Regulatory Agreement and/or the Project Loan
documents, (c) resulting from the claims made by current, formers employees or
applicants for employment arising from hiring, supervising or hiring same, or
(d) any act by Manager, its employees, agents or contractors in violation of any
applicable federal, state or local law (including without limitations, any
violation of Section 42 of the Code, fair housing laws, leasing claims and labor
laws).

7.3 Termination by Manager. Manager may terminate this Agreement upon thirty
(30) days prior written notice upon any of the events set forth in Section 7.2
or in the event Owner materially breaches any obligations hereunder and such
obligation is not cured within thirty (30) days following written notice to
Owner. Manager shall also have right to terminate this Agreement for no reason
upon sixty (60) days written notice. Manager may terminate this Agreement upon
ten (10) days notice in the event Owner materially breaches an obligation under
Section 6.2 of this Agreement if such obligation is not cured within ten (10)
days following written notice to Owner.



OWNER:

   

CAPITAL PARK APARTMENTS LIMITED
PARTNERSHIP

   

By:

CP Capitol Corporation, its General Partner

   

By:

/s/ J. Wilson

 

Name: J. Wilson

 

Title: President

   

MANAGER:

   

AMERICAN RENTAL MANAGEMENT COMPANY

   

By:

/s/ Edwin Kelly

 

Name: Edwin Kelly

 

Title: President



 

 